Citation Nr: 0001776	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  97-32 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The Board initially notes that the RO characterized the issue 
in this matter as one of entitlement to service connection 
for a psychiatric disorder.  Upon review of the evidence of 
record, the Board finds that the issue presented by this 
appeal is more appropriately characterized as is set forth on 
the title page of this decision. 

The veteran had active service from December 1964 to October 
1973.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a September 1997 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  In a December 1994 rating decision, the RO denied 
entitlement to service connection for a mental condition, to 
include post-traumatic stress disorder (PTSD). 

2.  The veteran filed a timely Notice of Disagreement (NOD) 
from the RO's December 1994 rating decision, but failed to 
perfect the appeal.

3.  The evidence associated with the claims file subsequent 
to the RO's December 1994 rating decision is significant, 
when viewed in conjunction with the evidence previously of 
record, and it must be considered in order to fairly decide 
the merits of this claim.  

4.  There is no competent medical evidence of record linking 
the veteran's currently diagnosed psychiatric disorder to his 
period of active service, or to the psychiatric disorder 
shown during service. 



CONCLUSIONS OF LAW

1.  The RO's December 1994 decision denying entitlement to 
service connection for a mental condition to include PTSD is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991);  38 C.F.R. §§ 
20.302, 20.1103 (1999).  

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 1991);  
38 C.F.R. § 3.156(a) (1999). 

3.  The veteran's reopened claim for service connection for a 
psychiatric disorder is not well-grounded.  38 U.S.C.A. § 
5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests the Board to reopen his claim for 
service connection for a psychiatric disorder on the basis 
that he has submitted new and material evidence that well 
grounds his claim.  As a general rule, within one year from 
the date of mailing the notice of an RO's decision, a NOD 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  38 U.S.C.A. § 7105(a), (b)(1) (West 
1991).  If a NOD is not filed within the prescribed period, 
the RO's determination becomes final.  38 U.S.C.A. § 7105(c).  
Once an RO's decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by the VA.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a) (1999).  The Board is obligated to 
review all evidence submitted since the claim was disallowed 
by a final decision and if the Board's decision is favorable 
to the veteran, his claim must be reopened and decided on the 
merits.  See Elkins v. West, 12 Vet. App. 209 (1999);  
Winters v. West, 12 Vet. App. 203 (1999).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).  A three pronged 
analysis is used to determine whether evidence is "new and 
material" as defined by 38 C.F.R. § 3.156(a).  First, it 
must be determined whether the newly presented evidence 
"bears directly and substantially upon the specific matter 
under consideration," i.e., whether it is probative of the 
issue at hand.  Secondly, the evidence must be shown to be 
actually "new," that is, not of record when the last final 
decision denying the claim was made, and finally, a 
determination must be made as to whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.  Hodge, supra.  
Upon reopening the claim, a determination must then be made 
as to whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a)(West 1991).  If the claim is well 
grounded, the claim may then be evaluated on the merits after 
ensuring that the duty to assist pursuant to 38 U.S.C.A. 
5107(b) (West 1991) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).

Pertinent evidence associated with the claims file since the 
RO's December 1994 denial includes:  (1) service medical 
records for hospitalization dated November 1971 to December 
1971;  (2) a February 1997 statement from the veteran;  (3) 
hearing testimony taken March 1998;  (4) a March 1998 
statement from Juanita Eldridge, the veteran's sister;  (5) 
treatment records from Mount Carmel Behavioral Healthcare 
dated February 1998 to August 1998, including a statement 
from the veteran;  (6) a statement from Dennis M. Flynn, M.D. 
dated August 1998, and (7) a July 1999 mental functional 
capacity assessment from St. Stephen's Health Center.
 
Collectively these records show that during service, the 
veteran was hospitalized from September to December 1971.  
The veteran was hospitalized after being turned into military 
police.  The veteran was confused and absent without leave 
upon his admission to the hospital.  He claimed to be en 
route from Germany to Korea.  The veteran was diagnosed with 
acute, undifferentiated schizophrenia.  Long term treatment 
was recommended for the veteran.  The veteran continued to 
receive treatment through December 1971.  In December 1971, 
it was indicated that the veteran had a personality disorder 
characterized by a mixture of sociopathic and passive-
aggressive personalities.  It was further noted that while he 
was hospitalized, the veteran had an acute situational 
adjustment reaction characterized by psychotic behavior.  The 
veteran was said to have stress and adjustment problems with 
family and with the Army.  The veteran's July 1973 separation 
examination does not reflect any findings regarding any 
psychiatric disorder. 

During a hearing held before the RO in Cleveland, Ohio in 
March 1998, the veteran testified that while he was in 
Vietnam, he was a petroleum storage specialist and he was 
also in charge of grave registration and handling bodies 
until they were buried.  The veteran stated that as of the 
date of the hearing, he continued to receive counseling for a 
nervous disorder.  He indicated that he had been prescribed 
Paroxitine for his nerves.

The veteran submitted a statement from his sister dated March 
1998.  In this statement, the veteran's sister indicated that 
the veteran has suffered from black outs, continuous bouts of 
dissolution and depression since his period of active 
service.

Treatment records from Mount Carmel Behavioral Healthcare 
dated January 1998 to August 1998 reflect that the veteran 
was seen for complaints of chronic physical pain and an 
inability to concentrate.  The veteran was provisionally 
diagnosed with depression and his treatment was abruptly 
terminated when his employment was terminated and he lost his 
insurance benefits.  

The veteran also submitted a statement from Dennis M. Flynn, 
M.D. with the American Health Network, which indicates that 
Dr. Flynn has treated the veteran since November 1997.  Dr. 
Flynn also indicated that the veteran was unable to work in 
January 1998, but would be able to return to work in June 
1998.  A diagnosis was not given. 
In July 1999, a mental functional capacity assessment was 
administered to the veteran at St. Stephen's Health Center.  
It was indicated that the veteran presented with a variety of 
atypical psychological and neurological symptoms that 
warranted further evaluation.

In this case, the Board finds that the recently submitted 
evidence is both new and material.  In this regard, the RO 
previously denied the veteran's claim for service connection 
for a psychiatric disorder on the basis that the veteran's 
service medical records were negative for any complaints or 
treatment of any psychiatric disorder.  Additionally, the 
evidence failed to establish that a psychosis manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  The newly submitted evidence establishes that 
the veteran was diagnosed with schizophrenia during his 
period of active service and that he currently suffers from a 
psychiatric disorder.  This competent evidence was not 
available to the RO in December 1994.  The evidence is 
significant and must be considered in connection with 
evidence previously assembled to fairly decide the merits

Having reopened the veteran's claim, the next question before 
the Board is whether the veteran's claim for service 
connection for a psychiatric disorder is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an in service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation or diagnosis, competent medical evidence to 
the effect that the claim is plausible is required.  See 
Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 1997).  

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation.  To establish well 
groundedness in this manner, the evidence must show that the 
condition was observed during service or any applicable 
presumption period, that continuity of symptomatology was 
demonstrated thereafter, and there must be competent evidence 
relating the current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

While the evidence of record establishes that the veteran 
suffers from a current psychiatric disorder, there is no 
competent medical evidence of record linking the veteran's 
current disability to his period of active service or to the 
psychiatric disorder which manifested during service.  There 
is no evidence beyond the statements of the veteran and his 
sister linking his current disability to his period of active 
service, or to the psychiatric disorder shown during service.  
The veteran and his sister, as lay persons, are not competent 
to offer opinions that require medical expertise, such as the 
cause or etiology of the veteran's psychiatric disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  Because the veteran has failed to prove this 
essential element of his claim, his claim for service 
connection for a psychiatric disorder is not well grounded 
and must be denied on that basis. 



ORDER

1.  New and material evidence having been submitted, the 
claim of entitlement to service connection for a psychiatric 
disorder is reopened. 

2.  The claim of entitlement to service connection for a 
psychiatric disorder is not well-grounded and is denied.







		
	WARREN W. RICE, JR
	Member, Board of Veterans' Appeals



 

